DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element 1102 is described in the specification but not shown in drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 11, the language “Using knowledge about it own position” should read -- Using knowledge about its own position--.
In paragraph 34, the language “one or more award presentation devices 157 which maybe located at a common location” should read --one or more award presentation devices 157, which may be located at a common location --, and the language “In some embodiments the processor of the controller 108 controls the devices in the system shown in Figure 1 to operated in accordance with the methods and steps described in the present application” should read -- In some embodiments, the processor of the controller 108 controls the devices in the system shown in Figure 1 to operate in accordance with the methods and steps described in the present application--.  In addition, the “repair facility” is referred to as element 1102; however, it appears to be shown as element 110 in the drawings.
In paragraph 60, the language “the estimated speed and angle ant which the ball” should read -- the estimated speed and angle at which the ball --.
In paragraph 66, the language “an gofer availability” should read --and gofer availability--, and the language “a golfer's scored” should read -- a golfer's score--.
In paragraph 70, the language “the batter charger” should read --The battery charger--.
In paragraph 84, the language “steps 1218, 1220 an 1222 are performed” should read --steps 1218, 1220 and 1222 are performed--.
Appropriate correction is required.
The use of the term “Flight Scope,” which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abstract of the disclosure is objected to because of typographical errors.
The language “detect that a ball has be driven” should read -- detect that a ball has been driven--; and the language “A mobile unmanned golf ball retrieval vehicle” should read --A mobile, unmanned golf ball retrieval vehicle--.  
Appropriate correction is required.

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
In re claim 6, the claim includes the language “projecting an image on a screen or field or projecting or releasing smoke or mist on the field.”  As written this sentence is confusing.  It is believed, based on the specification, e.g., paragraph 48, that the following is intended -- projecting an image on a screen or a field, or releasing smoke or mist on the field --. 
In re claim 13, the claim currently depends on nonexistent claim 21; however, it is believed this a is typo and should read --claim 12--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 5, the claim recites the limitation “the determined location” at lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is believed this should read --the determined position--, which finds antecedent in claim 4.
In re claim 6, the language “one, more, or all of” is unclear.  It is respectfully submitted that one skilled in the art cannot determine with precision what constitutes “more”, and therefore the claim is indefinite as one cannot determine the scope of the claim.  
Claim 6 is rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
In re claim 7, the claim recites the limitation “the predicted ball landing area” at lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is believed this should read --the predicted ball landing location--, which finds antecedent in claim 1.  
Claim 7 is rejected as ultimately depending from a claim (claim 5 and 6) rejected under 35 U.S.C. 112(b).
Claim 8 is rejected as ultimately depending from a claim (claims 5-7) rejected under 35 U.S.C. 112(b).
In re claim 9, the claim recites the limitations “the golf ball” and “said processor.” There is a lack of clear antecedent basis for these limitations in the claim as more than one golf ball and processor are previously recited in the claims, therefore, it is unclear which golf ball or processor is being referenced in the claim.
Claim 9 is rejected as ultimately depending from a claim (claims 5-8) rejected under 35 U.S.C. 112(b).
In re claim 14, the language “trigger a celebration activity such as a light, smoke or water show” is indefinite as one cannot determine metes and bounds of celebration activity.  In is unclear from the language “such as” whether the celebration activity is limited to the recited light, smoke or water show or whether the activity includes other activities that may be similar to those recited.  Therefore, one skilled in the art cannot determine the actual scope of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0299073 to Vollbrecht et al. (“Vollbrecht”).
In re claim 12, Vollbrecht discloses a method, the method comprising: operating a mobile cart [Figs. 2-4, 6 and 7, #12] to communicate ball landing information to a control device [¶ 26 describes sensors track ball coordinates from point of impact in bay to ball’s point of impact on the ground and final resting place, the sensors may be located on cart #12], said ball landing information providing information relating to a ball which was driven by a player [¶ 26 describes ball coordinates related to golf balls hit by players into a driving range field]; and operating the control device to update a score of the player based on the ball landing information[¶¶ 28 and 30 describes that points are awarded].
In re claim 13, Vollbrecht discloses the method of claim 121, wherein said ball landing information indicates a resting location of the ball or a point of impact of the ball [¶ 26 describes sensors track ball coordinates from point of impact in bay to ball’s point of impact on the ground and final resting place].
In re claim 14, Vollbrecht discloses the method of claim 12, further comprising: operating the control device to trigger an action based on the updated score, said action including one of: i) updating a displayed score corresponding to the player, ii) triggering presentation of an award; iii) trigger a celebration activity such as a light, smoke or water show [¶¶ 28 and 30 describe the system awards points or rewards which may be displayed on monitor].
In re claim 15, Vollbrecht discloses the method of claim 13, wherein the ball landing information includes a time at which the ball landed or came to rest [¶ 26 describes time stamp].
In re claim 16, Vollbrecht discloses the method of claim 15, further comprising: operating the mobile cart to retrieve the ball [Figs. 2-4, 6 and 7, #12 show cart with ball collecting device, ¶26 describes using a golf club to hit a ball at a moving golf ball collection cart in a driving range, ¶4 describes the cart that acts as a target is used to sweep range of golf balls].
In re claim 19,  Vollbrecht discloses the method of claim 12, further comprising: using sensors to monitor one or both of i) tee off booths or ii) a field where balls can be driven [¶ 26 describes sensors track ball coordinates from point of impact in bay to a ball’s point of impact on the ground and final resting place and may be located at the building/facility and around the range field]; and operating the control device to estimate a ball trajectory based on one or more sensor measurements[¶ 26 describes coordinates, positions used to determine flight of ball].

Claims 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2020/0108303 to Marten (“Marten”).
In re claim 12, Marten discloses a method, the method comprising: operating a mobile cart [Fig. 1, #112] to communicate ball landing information to a control device [ ¶¶ 17-18 describe mobile robots 112 determine location of golf ball hit by golfer and wirelessly relay information to controller 110], said ball landing information providing information relating to a ball which was driven by a player [¶ 20 describes mobile robot generates an electronic signal indicative of the ball detected, which was hit by the golfer, and sends the signal to the controller 110]; and operating the control device to update a score of the player based on the ball landing information[¶¶ 21-24 describe monitoring and updating a player score, for example, on a scoreboard 104 or player mobile device 106].
In re claim 20, Marten discloses the method of claim 12, further comprising: operating the mobile cart to follow a target vehicle which includes or has a target mounted on it [Fig. 3, shows robots #112a-e, ¶¶58, 64, 65 describe use of multiple robots to track balls, where more than one robot may monitor a golf ball, e.g., 112a and 112b and, one robot may be a target 112d with a target mounted on it 310].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0199714 to Constantino (“Constantino”) in view of US Publication No. 2019/0224552 to Kiraly et al. (“Kiraly”).
In re claim 1, Constantino discloses a system [Fig. 4 #100 a driving practice range with management system #200] comprising a sensor located in a teeing booth [Fig. 4 #102 ¶31 ], a control system [#200] coupled to said sensor [¶31 describes the management system 200 is coupled to the subsystems including 202, which includes a sensor in the tee booth] the control system including a control system processor [¶¶ 29, 41 indicate the management system may be implemented by a computer and a processor] determining a ball landing location based on sensor information [¶¶ 32, 33 describe sensor and ball unique identifier used to automatically identify location of ball]; and a first mobile golf ball collecting vehicle including a sensor and a wireless transmitter [¶37 describes the control system 200 includes a ball retrieval subsystem 206 including mobile ground robots for collecting golf balls and radio control of remote units].
The control system of Constantino lacks a control system processor configured to predict a ball landing location based on sensor information provided by said sensor.  However, Kiraly discloses a system [Fig. 1] comprising: a sensor [Fig. 1 #15] located in a teeing booth [Fig. 1 #10A]; a control system [Fig. 1 #s 30, 35] coupled to said sensor [¶33], the control system including a control system processor configured to predict a ball landing location based on sensor information provided by said sensor [Fig. 10 #86, ¶¶ 8 and 39 describe a predicted flight and predicted landing location, e.g., point of impact 86].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the golf range management system of Constantino to include a control system coupled to said sensor, the control system including a control system processor configured to predict a ball landing location based on sensor information provided by said sensor, as taught by Kiraly, in order to remove the need for specially marked balls or embedded radio frequency devices inside a ball in addition to adding to customer enjoyment by allowing a customer to see the path of flight of their ball after driving the ball in addition to helping improve their performance driving a golf ball.  See, e.g., Kiraly ¶¶ 6, 39, 40.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Constantino in view of Kiraly and further in view of Marten.
In re claim 2, the combination of Constantino and Kiraly discloses the invention of claim 1 as stated above.   While the Constantino discloses using a mobile collection robot with a sensor to identify and retrieve a golf ball, Constantino doesn’t explicitly disclose the sensor is a camera for taking an image of a golf ball at a golf ball landing area.
However, Marten teaches a golf course mobile robot that includes a camera for taking an image of a golf ball at a golf ball landing area for identifying a golf ball associated with a player [Fig. 2 #226, ¶42 teaches a mobile robot for monitoring golf grounds to locate ball landing spot of a golf ball hit by a player].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile collecting robot of Constantino to include a camera vision system for locating a golf ball, as taught by Marten, in order to allow autonomous and/or accurate location of a golf ball without need for GPS, RFID, or other technology.  See, e.g., Marten ¶¶ 2, 3, 17 and 18.
In re claim 3, Constantino, Kiraly and Marten disclose the system of claim 2 as stated above.  In addition, Constantino lacks, but Marten teaches, wherein a mobile golf ball vehicle includes a range finding device for determining a distance to a golf ball at the golf ball landing area [¶¶ 41, 42 describe the user of a LIDAR detector or cameras to determine distance to a golf ball from the robot].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile collecting robot of Constantino to include a range finding device for determining a distance to a golf ball at the golf ball landing area, as taught by Marten, in order to allow autonomous and/or accurate location of a golf ball without need for GPS, RFID, or other technology.  See, e.g., Marten ¶¶ 2, 3, 17 and 18.
In re claim 4, Constantino, Kiraly, and Marten disclose the system of claim 3 as stated above.  However, Constantino does not explicitly teach the mobile collecting robot has a processor and that the processor determines the position of the golf ball at the golf ball landing area based on distance information from said range finding device and a known position of the golf ball collecting vehicle.
Marten teaches a mobile golf ball monitoring vehicle further includes a processor [Fig. 2 #203], said processor being configured to determine the position of the golf ball at the golf ball landing area based on distance information from said range finding device and a known position of the golf ball collecting vehicle [¶ 41 describes various means for determining the location of the mobile unit on the golf course, and ¶42 describes using the known location of the robot to determine a location of a golf ball].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile collecting robot of Constantino to include a processor said processor being configured to determine the position of the golf ball at the golf ball landing area based on distance information from said range finding device and a known position of the golf ball collecting vehicle a range finding device for determining a distance to a golf ball at the golf ball landing area, as taught by Marten, in order to allow autonomous robot operation and accurate location of a golf ball without need for GPS, RFID, or other technology.  See, e.g., Marten ¶¶ 2, 3, 17 and 18.
In re claim 5, Constantino, Kiraly, and Marten disclose the system of claim 4 as stated above.  However, Constantino does not explicitly describe the processor of the golf ball monitoring vehicle is configured to control the vehicle to wirelessly report the determined location of said golf ball via wireless signals transmitted by the wireless transmitter in said golf ball collecting vehicle.
Marten teaches the processor of the golf ball monitoring vehicle is configured to control the vehicle to wirelessly report the determined location of said golf ball via wireless signals transmitted by the wireless transmitter in said golf ball collecting vehicle [¶¶ 20, 21, 22 describe controlled reporting of location of player’s ball for scoring, ¶ 26 describes using RF, Wi-fi, and wireless communications between system components, ¶44 describes network connections 206 of mobile robot 112 may be wireless].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile collecting robot of Constantino to control the vehicle to wirelessly report the determined location of said golf ball via wireless signals transmitted by the wireless transmitter in said golf ball collecting vehicle, as taught by Marten, in order to allow autonomous operation of a robot without the need for a wired connection, which would prohibit robot movement and severely limit the functionality of a mobile robot within a golf range setting/application.
In re claim 6, Constantino, Kiraly, and Marten disclose the system of claim 5 as stated above.  In addition, Constantino discloses wherein said control system is further configured to perform one, more or all of: updating a player score based on the reported location of the golf ball, triggering an audio announcement based on the reported location of the golf ball, projecting an image on a screen or field or projecting or releasing smoke or mist on the field, said image being determined based on the reported location of the golf ball, or triggering an action or display on a portion of a golf course based on the reported location of the golf ball [Scoring subsystem 204 and ¶¶ 32-36 describe automatic scoring based on ball location].
In re claim 7, Constantino, Kiraly, and Marten disclose the system of claim 6 as stated above.  In addition, Constantino discloses a plurality of mobile golf ball collecting vehicles [¶37 describes multiple ball collection robots]; and wherein said control system processor is configured to: identify a mobile golf ball collecting vehicle in the predicted ball landing area; and signal to the identified mobile golf ball collecting vehicle to monitor for said golf ball [¶37 describes robots may be directed by management system 200 to retrieve balls in known locations and use a sensor to identify and retrieve ball automatically].
In re claim 8, Constantino, Kiraly, and Marten disclose the system of claim 7 as stated above.  In addition, Constantino discloses an embodiment where the golf ball does not include an RFID chip [¶ 33 describes a unique ball identifier other than an RFID, e.g., a color, pattern, or QR code].
In re claim 9, Constantino, Kiraly, and Marten disclose the system of claim 8 as stated above.  In addition, Constantino discloses the control system processor determines a player to which a golf ball corresponds based on an image of the golf ball provided by a camera and using a color or pattern on the golf ball to identify the player to which the golf ball corresponds [¶32-34 describes the scoring subsystem 204 using a camera affixed about the green and using a color, pattern, QR code or barcode on ball to identify player for automated scoring based on ball location on a green].  However, Costantino does not describe determining a player to which a golf ball corresponds based on an image of the golf ball provided by the mobile golf ball collecting vehicle.
Marten describes the control system processor determines a player to which a golf ball corresponds based on an image of the golf ball provided by the mobile golf ball collecting vehicle [Claim 17 and ¶17 describe the mobile robots have a camera for capturing an image of a ball in addition to image object recognition to determine a player to which a ball belongs]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Constantino to substitute or supplement using the camera above the green to determine a player to which a ball belong by using an image from a mobile robot, as taught by Marten, as Costantino suggests placing additional sensors around the green to identify the ball and providing additional sensors, which would increase accuracy of scoring, see, e.g., Constantino ¶ 32, in addition, using a mobile robot allows a controller to more accurately pinpoint the location of the object, see, e.g., Marten ¶ 18.
In re claim 10, Constantino, Kiraly, and Marten disclose the system of claim 8 as stated above.  However, Constantino does not describe a mobile target.  
Marten describes a mobile target [¶65 describes moving the monitoring robot 112d around the recreational ground 302 as a target.  The mobile robot 112d may include a target 310]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Constantino to include a mobile target, as taught by Marten, in order to augment game play or training of the player.  See, e.g., Marten ¶65.
In re claim 11, Constantino, Kiraly, and Marten disclose the system of claim 10 as stated above.  Costantino discloses the mobile golf ball collecting vehicle is a robotic device [¶37].  However, Costantino does not explicitly disclose the golf collecting vehicle is battery operated.
Marten teaches a mobile robot is battery powered [¶ 39 describes that the recreational grounds monitoring robot 112a is a robotic device powered by a power source 238, such as a rechargeable battery or other mobile power source and ¶59 describes a docking station to recharge the battery].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rechargeable battery, as taught by Marten, in the mobile collecting robot of Constantino in order to provide a suitable power source that allows autonomous operation (e.g., without the need for cords or manually filling with fuel) as commonly found in robotic devices.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vollbrecht in view of US Patent No. 8,972,102 to Reindl (“Reindl”).
In re claim 17 Vollbrecht, discloses the method of claim 16, but lacks operating the mobile cart to identify the retrieved ball based on an RFID signal or an image of the retrieved ball.
However, Reindl teaches operating the mobile cart to identify the retrieved ball based on an RFID signal or an image of the retrieved ball [Col. 4, ll. 19-35, where picker assembly 12 includes an RFID reader to read a golf ball unique identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile collecting vehicle of Vollbrecht to include the RFID reader, as taught by Reindl, as Reindl teaches that existing ball collectors may be retroactively fitted with the reading device (col. 5, ll. 9-11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vollbrecht in view of US Patent Publication No. 2008/0189004 to McMurtry et al. (“McMurtry”).
In re claim 18, Vollbrecht disclose the method of claim 16 as stated above.  However, Vollbrecht does not explicitly disclose operating the mobile cart to automatically return collected balls to a ball discharge location.
However, McMurtry teaches operating the mobile cart to automatically return collected balls to a ball discharge location [¶21 describes the driving range 20 also comprises an unloading station 30 for the vehicle 2. When the autonomous ball collecting vehicle 2 has completed its operation, or when the containers or baskets in the ball collector 12 are full, the vehicle 2 returns to the unloading station 30 where the containers or baskets are emptied automatically by the vehicle 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ball collecting vehicle 12 of Vollbrecht with the autonomous ball collecting vehicle 2, as taught by McMurtry, in order to automatically and efficiently collect balls within a driving range based on the ball density and prior knowledge of ball clustering within the range without the need to hire or pay an operator of a vehicle to collect balls, thus reducing daily cost of operating a driving range.  See, e.g., McMurtry ¶35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0299056 describes automated visual enhancement camera system for automatically augmenting video of individual who is striking or throwing object with travel path of object which is struck or thrown.
US 6,398,662 describes a mobile target with ball identification and automatic ball picker.
US 2016/0243970 describes an autonomous mobile ball picking robot.
US 2015/0080142 describes a system that permits a sporting enthusiast to track the location of a mobile sporting good, such as a golf ball, relative to a target, such as a target on a driving range, and correlate that location to a simulated location on a simulated golf hole.
US 10,463,923 describes a driving range with automatic ball detection, collection, and scoring.
US 2020/0298068 describes an automated ball collecting and discharging machine.
US 2020/0269089 describes a driving range with automatic ball detection.
US 2015/0328503 describes an autonomous ball collecting robot with vision system.
US 2009/0253526 describes monitoring of a golf ball using differential time locating on a driving range.
US 2010/0250024 describes an autonomous golf ball picking robot.
US 2013/0274025 describes a driving ranges with targets and automatic scoring.
Article “Vision Based Navigation for Golf Ball Collecting Mobile Robot” by Yun et al. describes robot with stereo vision system for locating and collecting golf balls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xaun Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Andrew Bodendorf
Examiner, Art Unit 3715

/A.B./       
                                                                                                                                                                                                 /MALINA D. BLAISE/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 13 currently depends on non-existent claim 21; however, for purposes of examination it is assumed this is a typo and the claim has been examined as depending on claim 12.